                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HERSHEY CREAMERY COMPANY,                 :   CIVIL ACTION NO. 1:18-CV-694
                                          :
                   Plaintiff              :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
LIBERTY MUTUAL FIRE                       :
INSURANCE COMPANY and                     :
LIBERTY INSURANCE                         :
CORPORATION,                              :
                                          :
                   Defendants             :

                                      ORDER

      AND NOW, this 6th day of May, 2019, upon consideration of the motion (Doc.

14) for partial summary judgment filed by plaintiff Hershey Creamery Company

(“Hershey”), and the motion (Doc. 17) for summary judgment filed by defendants

Liberty Mutual Fire Insurance Company (“Liberty Mutual”) and Liberty Insurance

Corporation (“Liberty Insurance”) (collectively, “defendants”), and for the reasons

stated in the accompanying memorandum, it is hereby ORDERED that:

      1.     Hershey’s motion (Doc. 14) for partial summary judgment is
             GRANTED in part and DENIED in part, as follows:

             a.    Summary judgment is GRANTED in Hershey’s favor as to its
                   declaratory judgment claim against Liberty Mutual (Count I)
                   regarding Liberty Mutual’s duty to defend.

             b.    On Count III, summary judgment is GRANTED in Hershey’s
                   favor as to establishment of Liberty Mutual’s contractual
                   obligation and breach, but DENIED, without prejudice, as to
                   damages resulting therefrom.

      2.     Defendants’ motion (Doc. 17) for summary judgment is DENIED in its
             entirety.
3.   It is ORDERED and DECLARED that Liberty Mutual has a duty to
     defend Hershey in the action pending in the United States District
     Court for the District of Delaware captioned F’real Foods, LLC v.
     Hamilton Beach Brands, Inc., No. 1:14-CV-1270 (D. Del. 2014), as
     subsequently consolidated with the related action captioned F’real
     Foods, LLC v. Hamilton Beach Brands, Inc., No. 1:16-CV-41 (D. Del.
     2016).

4.   The Clerk of Court shall enter declaratory judgment in Hershey’s
     favor on Count I in accordance with the above paragraphs. Entry of
     judgment as to Count III will be DEFERRED until resolution of this
     claim.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania
